OPINION — AG — **** MERIT SYSTEM — DEPARTMENT — REDUCTIONS **** THE CORPORATION COMMISSION MUST DETERMINE IF FUNDS ARE AVAILABLE FROM ANY APPROPRIATE SOURCE, INCLUDING THE MOTOR VEHICLE ENFORCEMENT ACT FUND, TO PAY THE EMPLOYEE WHOM IT HAS VOLUNTARILY HIRED AND WHO HAS BEEN PROPERLY CLASSIFIED UNDER THE MERIT SYSTEM. IF THOSE FUNDS ARE AVAILABLE, THE EMPLOYEE MUST BE PAID. IF THE FUNDS ARE NOT AVAILABLE, THE CORPORATION COMMISSION MAY REDUCE ITS EMPLOYMENT FORCE, BUT IT MUST DO SO IN ACCORDANCE WITH ITS REDUCTION IN FORCE FORMULA APPROVED BY THE STATE PERSONNELL BOARD. CITE: 47 O.S. 1969 Supp., 172 [47-172], 47 O.S. 1961 171 [47-171], 74 O.S. 1969 Supp., 803 [74-803], 74 O.S. 1969 Supp., 833 [74-833] TIM LEONARD